Citation Nr: 0933573	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
back pain and left shoulder disability, claimed as due to VA 
lipoma removal in June 2007.  

2.  Entitlement to service connection for depression, claimed 
as secondary to back pain from the VA lipoma removal in June 
2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1975 to February 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2008 rating decision of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2009, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran contends that a June 2007 VA lipoma removal from 
his back resulted in further disability.  The medical 
evidence reflects that the Veteran has a diagnosis of 
adhesive capsulitis of the left shoulder and has received 
treatment for his left shoulder and for his back pain.  

Entitlement to compensation under 38 U.S.C.A. § 1151 requires 
a finding that a Veteran suffers from new or additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital/medical treatment; or due 
to an event not reasonably foreseeable.  The Veteran makes 
several contentions to the effect that he suffers from 
additional left shoulder and back disability due to 
circumstances he alleges meet the criteria for entitlement to 
benefits under 38 U.S.C.A. § 1151.  Thus, this case involves 
complex questions of a medical nature, and the Board must 
rely upon competent medical evidence to clarify and resolve 
such questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board notes the Veteran's testimony at the April 2009 
Travel Board hearing that he suffers from back pain, left 
shoulder pain and decreased range of motion, as well as 
previously unmentioned and undocumented numbness, 
specifically in his hands.  As the February 2008 VA opinion 
did not address the Veteran's contentions regarding left 
shoulder pain and diminished range of motion, the diagnosis 
of adhesive capsulitis, or the reported numbness in the hands 
(or indicate what, if any, disabilities the Veteran suffers 
from that may have been incurred as a result of the June 13, 
2007 surgery, other than pain), the Board finds that VA 
examination of the Veteran would be helpful in the 
adjudication of this appeal.  The Board notes that in the 
February 2008 VA opinion, the physician refers to operative 
notes from the June 2007 surgery and notes details that 
indicate there are outstanding reports of the Veteran's 
surgery.  

At the April 2009 Travel Board hearing, the Veteran testified 
that he was told recently by his physicians that some nerves 
may have been severed during the excision of the lipoma on 
his upper left back in June 2007.  As the most recent VA 
treatment records are from April 2008, there appears to be 
pertinent outstanding evidence.  Such records are essential 
for a clear picture of the Veteran's disability and/or 
disabilities, and must be secured.  

In a June 13, 2007 Omaha, Nebraska VA patient verification 
note, the attending nurse indicated that the Veteran signed a 
consent form for lipoma removal of the upper left back.  The 
written consent is not in the claims file and is relevant to 
the issue on appeal.  See 38 C.F.R. § 3.361(d) (2008).  

Finally, the matter of entitlement to service connection for 
depression, claimed as secondary to the Veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151, is clearly 
inextricably intertwined with the matter of entitlement to 
benefits under 38 U.S.C.A. § 1151.  Therefore, consideration 
of the matter of service connection for depression must be 
deferred until the matter of entitlement to benefits under 
38 U.S.C.A. § 1151 is resolved.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (finding that two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA treatment records of the Veteran from 
April 2008 to the present, and should 
associate them with the claims file.  The 
RO should also request a copy of the 
written consent by the Veteran for surgery 
on June 13, 2007, and all records 
regarding the June 13, 2007 surgery.  If 
the search for such records is negative, 
the RO/AMC should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.  

2.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining whether he has a current 
disability (particularly of the back, left 
shoulder or hands, as alleged) resulting 
from the June 13, 2007 surgery.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  After 
examination of the Veteran and review of 
the claims file, the examiner is to 
express an opinion to the following: 

(a) Is it at least as likely as not (a 50 
percent probability or greater) that the 
Veteran incurred additional disability as 
a result of the June 13, 2007 VA lipoma 
removal surgery and/or VA treatment?

(b) If additional disability did result 
from the VA surgery and/or treatment, the 
examiner should offer an opinion as to 
whether the proximate cause of any such 
disability or aggravation was the result 
of either (i) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA facility's care or medical 
treatment or (ii) an event not reasonably 
foreseeable.  

All opinions and conclusions expressed 
must be supported by a complete rationale.  

3.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



